 1
                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2                        EASTERN DIVISION - RIVERSIDE
 3
     HILDA VANETTE ALEXANDER,
 4

 5                Plaintiff,
 6
           v.                               Civ. No. 5:18-cv-0195-KES
 7

 8   NANCY BERRYHILL,
     ACTING COMMISSIONER OF
 9
     SOCIAL SECURITY,
10
                  Defendant.
11

12                 ORDER AWARDING EQUAL ACCESS TO JUSTICE
                 ACT ATTORNEY FEES PURSUANT TO 28 U.S.C. §2412(d)
13

14         Based upon the parties’ Joint Stipulation for the Award and Payment of Equal
15   Access to Justice Act Fees, IT IS ORDERED that fees in the amount of $7,500.00, as

16   authorized by 28 U.S.C. §2412, and $400.00 to be paid from the Judgment Fund, be

17
     awarded subject to the terms of the Stipulation.

18

19
             January 18, 2019
     Dated: ____________________            __________________________________
20
                                            Judge Karen E. Scott
21                                          United States Magistrate Judge

22

23

24

25

26

27

28


                                             Page 1
